Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is responsive to the application 16/554,280 filed on August 28, 2019. Claims 1-20 are pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1, 10 and 19.
For example, the independent claims contain limitations, configuring an agent with a critic function from neural networks wherein each agent neural network represents each bin of the collection of bins in the network that performs an action, and a critic function evaluates a criteria of success for performing the action; processing, by a scheduling algorithm, the VLs by the NST wherein the scheduling algorithm normalizes a state of a scheduled network into a set of vectors of bins of the collection of bins with quality aspects defined by state variables for inclusion in the scheduling algorithm; determining one or more reward functions using global quality measurements based on criteria comprising: a lack of available bins, a lack of available VLs, and successfully scheduling operations of a VL into a bin; and training the network based on a normalized state model of the scheduled network by using input data sets at predetermined points in a scheduling timeline for configuring sets of vectors of bins with learnt quality aspects to arrive at an optimum bin selection. Therefore, the Examiner agrees that the limitations of the independent claims, within its environment, is allowable subject matter over the prior art in light of the specification.
Because claims 2-9, 11-18, 20 depend directly or indirectly on claims 1, 10 and 19 these claims are considered allowable for at least the same reasons noted above with respect to claims 1, 10 and 19.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459